911 F.2d 721Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re James M. DEBARDELEBEN, Petitioner.
No. 89-8031.
United States Court of Appeals, Fourth Circuit.
Submitted December 27, 1989.Decided July 26, 1990.

On Petition for Writ of Mandamus.
James M. DeBardeleben, petitioner pro se.
PETITION DENIED.
Before MURNAGHAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James M. DeBardeleben, a federal prisoner, brought this petition for writ of mandamus seeking an order directing the district court to act on his petition for relief under 28 U.S.C. Sec. 2255.  The petition has been pending in the district court without action since October 18, 1988, and DeBardeleben contends that the delay in the district court has been unduly excessive.  In its response to the mandamus petition, the government stated that the district court's delay was caused by the length of DeBardeleben's Sec. 2255 petition.


2
We decline to exercise our supervisory power to take the extraordinary action of issuing a writ of mandamus in this case.  However, the district court is now on notice of DeBardeleben's claim that the delay in acting on the petition has been excessive, and we trust that the district court will act on the petition expediently.  Therefore, we dismiss the petition for writ of mandamus.  The dismissal is without prejudice to DeBardeleben's right to file another mandamus petition if the district court does not act on the Sec. 2255 petition in a reasonable amount of time.  We grant leave to proceed in forma pauperis but we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


3
PETITION DENIED.